NUMBER 13-22-00077-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


NEIL GUAJARDO,                                                               Appellant,

                                            v.

BARBARA A. GUAJARDO,                                                          Appellee.


                    On appeal from the 24th District Court
                         of Victoria County, Texas.


                                       ORDER

 Before Chief Justice Contreras and Justices Benavides and Tijerina
                         Order Per Curiam

      This cause is before the Court on appellant’s third motion for extension of time to

file appellant’s brief. See TEX. R. APP. P. 10.5(b). Appellant’s brief was initially due on

September 19, 2022. Appellant filed a motion to extend time to file brief on September

19, 2022, which we granted. The deadline for filing the brief was extended until October

19, 2022. Appellant filed a second motion to extend time to file brief on October 19, 2022,
which we granted. The deadline for filing the brief was extended until November 18, 2022.

In the current motion, appellant states that an additional thirty-day extension is necessary

because counsel is handling several appellate and other matters which require her

immediate attention.

       Having fully examined and considered appellant’s motion, the Court is of the

opinion that, in the interest of justice, appellant’s third motion of extension of time to file

brief should be granted. Accordingly, we GRANT appellant’s third motion of extension of

time to file appellant’s brief. Appellant’s brief shall be filed with the clerk of this Court on

or before 5:00 p.m. on Monday, December 19, 2022. The Court will grant no further

requests for extension of time from appellant.

                                                                         PER CURIAM

Delivered and filed on the
22nd day of November, 2022.




                                               2